Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (this “Release”) is entered into by
Capital Senior Living, Inc. (the “Company”), and Brett D. Lee (“Employee”) as of
the date this Release is signed by Employee. The Company and Employee are
referred to as the “Parties.” This Release cancels and supersedes all prior
agreements relating to Employee’s employment with the Company except as provided
in this Release.

WHEREAS, the Company and Employee entered into an Amended and Restated
Employment Agreement as of 11th day of September, 2018 (the “Employment
Agreement”). This Release is entered into by and between Employee and the
Company, pursuant to the Employment Agreement;

WHEREAS, because of Employee’s employment as an employee of the Company,
Employee has obtained intimate and unique knowledge of all aspects of the
Company’s business operations, current and future plans, financial plans and
other confidential and proprietary information;

WHEREAS, Employee’s employment with the Company and all other positions, if any,
held by Employee in the Company or any of its subsidiaries or affiliates,
including officer positions, terminated effective as of February 28, 2019 (the
“Separation Date”); and

WHEREAS, except as otherwise provided herein, the Parties desire to finally,
fully and completely resolve all disputes that now or may exist between them,
including, but not limited to those concerning the Employment Agreement (except
for the post-termination obligations contained in the Employment Agreement),
Employee’s job performance and activities while employed by the Company and
Employee’s hiring, employment and separation from the Company, and all disputes
over benefits and compensation connected with such employment;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

1.    Termination of Employee’s Employment. Employee’s employment with the
Company terminated on the Separation Date.

2.    Certain Payments and Benefits.

(a)    Accrued Obligations. In accordance with the Company’s customary payroll
practices, the Company shall pay Employee for all unpaid salary, unreimbursed
business expenses, and any accrued but unused vacation through the Separation
Date (“Accrued Obligations”).

(b)    Separation Benefits. Subject to Employee’s consent to and fulfillment of
Employee’s obligations in this Release and Employee’s post-termination
obligations in the Employment Agreement, and provided that Employee does not
revoke this Release, the Company shall pay Employee the amount of his current
base salary for a period of one year, minus normal payroll withholdings and
taxes (“Separation Benefit”), payable in accordance with the Company’s normal
payroll policies, in approximately equal installments no less frequently than
semi-monthly.

 

1



--------------------------------------------------------------------------------

(c)    Stock Awards. Employee shall retain the 10,297 shares of Company stock
that vested on September 20, 2018, which are all his Company stock awards that
are vested.

(d)    Waiver of Additional Compensation or Benefits. Other than the
compensation and payments provided for in this Release and the post-termination
benefits provided for in the Employment Agreement, Employee shall not be
entitled to any additional compensation, benefits, payments or grants under any
agreement, benefit plan, severance plan or bonus or incentive program
established by the Company. Employee agrees that the waiver and release in
Section 3 below covers any claims Employee might have regarding Employee’s
compensation and any benefits Employee may or may not have received during
Employee’s employment with the Company.

3.    General Release and Waiver. In consideration of the payments and other
consideration provided for in this Release, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged
by Employee, Employee, on Employee’s own behalf and on behalf of Employee’s
agents, administrators, representatives, executors, successors, heirs, devisees
and assigns (collectively, the “Releasing Parties”) hereby fully releases,
remises, acquits and forever discharges the Company, and all of its affiliates,
and each of their respective past, present and future officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against the Released
Parties, and each of them, arising from or relating to Employee’s employment
with the Company or its affiliates or the termination of that employment or any
circumstances related thereto, or (except as otherwise provided below) any other
matter, cause or thing whatsoever, including without limitation all claims
arising under or relating to employment, employment contracts, employee benefits
or purported employment discrimination or violations of civil rights of whatever
kind or nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act,
as amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Employee Retirement Income Security Act, the
Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the Genetic
Information Nondiscrimination Act, Chapter 21 of the Texas Labor Code, the Texas
Payday Law, the Texas Labor Code or any other applicable federal, state or local
employment statute, law or ordinance, including, without limitation, any
disability claims under any such laws, claims for wrongful discharge, claims
arising under state law, contract claims including breach of express or implied

 

2



--------------------------------------------------------------------------------

contract, alleged tortious conduct, claims relating to alleged fraud, breach of
fiduciary duty or reliance, breach of implied covenant of good faith and fair
dealing, and any other claims arising under state or federal law, as well as any
expenses, costs or attorneys’ fees. Employee further agrees that Employee will
not file or permit to be filed on Employee’s behalf any such claim.
Notwithstanding the preceding sentence or any other provision of this Release,
this Release is not intended to interfere with Employee’s right to file a charge
with the Equal Employment Opportunity Commission (the “EEOC”), or other
governmental agency, in connection with any claim Employee believes Employee may
have against the Company or its affiliates. However, by executing this Release,
Employee hereby waives the right to recover in any proceeding Employee may bring
before the EEOC or any other governmental agency or in any proceeding brought by
the EEOC or other governmental agency on Employee’s behalf. This Release shall
not apply to any of the Company’s obligations under this Release or
post-termination obligations under the Employment Agreement. Employee
acknowledges that certain of the payments and benefits provided for in Section 2
of this Release constitute good and valuable consideration for the release
contained in this Section 3.

4.    Return of Company Property. As soon as possible, Employee shall, to the
extent not previously returned or delivered: (a) return all equipment, records,
files, programs or other materials and property in Employee’s possession which
belongs to the Company or any of its affiliates, including, without limitation,
all computers, printers, laptops, personal data assistants, cell phones, credit
cards, keys and access cards; and (b) deliver all original and copies of
confidential and proprietary information (as described in Paragraph 8 of the
Employment Agreement) in Employee’s possession and notes, materials, records,
plans, technical data or other documents, files or programs (whether stored in
paper form, computer form, digital form, electronically or otherwise) in
Employee’s possession that contain Proprietary Information. By signing this
Release, Employee represents and warrants that Employee has not retained and has
or will timely return and deliver all the items described or referenced in
subsections (a) or (b) above; and, that should Employee later discover
additional items described or referenced in subsections (a) or (b) above,
Employee will promptly notify the Company and return/deliver such items to the
Company.

5.    Non-Disparagement. Employee agrees that Employee will not, directly or
indirectly, disclose, communicate, or publish any disparaging information
concerning the Company or the Released Parties, or cause others to disclose,
communicate, or publish any disparaging information concerning the same.
Notwithstanding the foregoing, the provisions of this Section shall not apply
with respect to any charge filed by Employee with the EEOC or other comparable
agency or in connection with any proceeding with respect to any claim not
released by this Release.

6.    Protected Rights. Employee understands that nothing contained in this
Release limits Employee’s ability to file a charge or complaint with the EEOC,
the NLRB, OSHA, the SEC or any other federal, state or local governmental agency
or commission (“Government Agencies”). Employee further understands that this
Release does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Release does not limit
Employee’s right to receive an award for information provided to any Government
Agencies.

 

3



--------------------------------------------------------------------------------

7.    Not An Admission of Wrongdoing. This Release shall not in any way be
construed as an admission by either Party of any acts of wrongdoing, violation
of any statute, law or legal or contractual right.

8.    Voluntary Execution of the Release. Employee and the Company represent and
agree that they have had an opportunity to review all aspects of this Release,
and that they fully understand all the provisions of this Release and are
voluntarily entering into this Release. Employee further represents that
Employee has not transferred or assigned to any person or entity any claim
involving the Company or any portion thereof or interest therein.

9.    Continuing Obligations. Employee reaffirms and understands his continuing
obligations in the Employment Agreement, including Sections 7, 8, 9, and 10.

10.    Binding Effect. This Release shall be binding upon the Company and upon
Employee and Employee’s heirs, administrators, representatives, executors,
successors and assigns and the Company’s representatives, successors and
assigns. In the event of Employee’s death, this Release shall operate in favor
of Employee’s estate and all payments, obligations and consideration will
continue to be performed in favor of Employee’s estate.

11.    Severability. Should any provision of this Release be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Release shall not be affected and such provisions shall remain in full
force and effect.

12.    Entire Agreement. Except for the post-termination obligations in the
Employment Agreement, this Release sets forth the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understandings, or
representations between the Parties pertaining to Employee’s employment with the
Company, the subject matter of this Release or any other term or condition of
the employment relationship between the Company and Employee. Employee
represents and acknowledges that in executing this Release, Employee does not
rely, and has not relied, upon any representation(s) by the Company or its
agents except as expressly contained in this Release or the Employment
Agreement. Employee and the Company agree that they have each used their own
judgment in entering into this Release.

13.    Consideration and Revocation Periods. Employee, by Employee’s free and
voluntary act of signing below, (a) acknowledges that Employee has been given a
period of twenty-one (21) days to consider whether to agree to the terms
contained herein, (b) acknowledges that Employee has been advised to consult
with an attorney prior to executing this Release, (c) acknowledges that Employee
understands that this Release specifically releases and waives all rights and
claims Employee may have under the ADEA, prior to the date on which Employee
signs this Release, and (d) agrees to all of the terms of this Release and
intends to be legally bound thereby. The Parties acknowledge and agree that each
Party has reviewed and negotiated the terms and provisions of this Release and
has contributed to its preparation (with advice of counsel). Accordingly, the
rule of construction to the effect that ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Release.
Rather, the terms of this Release shall be construed fairly as to both Parties
and not in favor of or against either Party, regardless of which Party generally
was responsible for the preparation of this Release.

 

4



--------------------------------------------------------------------------------

This Release will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Employee (the “Effective Date”).
During the seven-day period prior to the Effective Date, Employee may revoke
Employee’s agreement to accept the terms hereof by giving notice to the Company
of Employee’s intention to revoke. If Employee exercises Employee’s right to
revoke hereunder, Employee shall not be entitled, except as required by
applicable wage payment laws, including but not limited to the Accrued
Obligations, to any payment hereunder until Employee executes and does not
revoke a comparable release of claims, and to the extent such payments or
benefits have already been made, Employee agrees that Employee will immediately
reimburse the Company for the amounts of such payments and benefits to which he
is not entitled.

14.    Notices. All notices and other communications hereunder will be in
writing. Any notice or other communication hereunder shall be deemed duly given
if it is delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth:

If to Employee:

Brett D. Lee

8 Waters Edge Ct.

Heath, TX 75032

If to the Company:

Capital Senior Living Corporation

14160 Dallas Parkway, Suite 300

Dallas TX 75254-4383

Attention: General Counsel

Any Party may change the address to which notices and other communications are
to be delivered by giving the other Party notice.

15.    Governing Law. This Release shall be governed by the laws of the State of
Texas.

16.    Counterparts. This Release may be executed in counterparts, each of which
when executed and delivered (which deliveries may be by facsimile or other
electronic method of delivery) shall be deemed an original and all of which
together shall constitute one and the same instrument.

17.    No Assignment of Claims. Employee represents and agrees that Employee has
not transferred or assigned, to any person or entity, any claim involving the
Company, or any portion thereof or interest therein.

18.    No Waiver. This Release may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Release shall not operate as a waiver. No

 

5



--------------------------------------------------------------------------------

waiver of any breach of any provision shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision, nor shall any
waiver be implied from any course of dealing between or among the Parties.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.

 

EMPLOYEE

/s/ Brett D. Lee

Brett D. Lee

8 Waters Edge Ct.

Heath, TX 75032

Date: March 1, 2019

 

CAPITAL SENIOR LIVING, INC. By:  

/s/ Kimberly S. Lody

  Kimberly S. Lody   President and Chief Executive Officer 14160 Dallas Parkway,
Suite 300 Dallas, TX 75254 Date: March 4, 2019

 

6